JANVIER, Judge.
Plaintiff claims to have been totally and permanent!)' disabled as a result of an accident which is alleged to have occurred on March 4, 1960. The employer and its compensation insurer do not specifically deny that there was such an accident, but they point to the fact that there really is no corroboration of the statement of plaintiff as to the occurrence. At any rate, compensation totalling $425.84 was paid to plaintiff and there were also paid medical expenses totalling $322.87. This payment of compensation covered the period from the time of the alleged accident until the physicians for defendant employer reported that he was able to return to work as of June 16, 1960.
From a judgment dismissing his suit for compensation based on permanent total disability plaintiff has appealed.
A determination of the question of whether plaintiff has further disability as a result of the alleged accident depends entirely on a comparison of the reports of the several medical experts who either treated plaintiff or examined him and an examination of the statement of one expert who is of the opinion that he has not recovered. An examination of this evidence convinces us that there is no doubt at all that it would not be proper to alter to any extent the findings of the District Judge. Of course, where there are many experts and only one finds that there is continued disability and all of the others think that there is not, there is a possibility that the one may be correct and all of the others in error, and it is, of course, possible that an appellate court might find the great majority wrong, but unless it is made very clear by the record that this is true, the usual rule should be followed and there should be no reversal unless such manifest error is found.
Here there is one expert who admittedly is well recognized as outstanding in his field, who believes that there has not been sufficient recovery to permit the employee to return to work, but, on the other-hand, there are seven who, in their various fields, are experts and who think that he has entirely recovered and could do everything he did before the alleged accident.
*71We think it unnecessary to discuss in detail the testimony and various reports, from all of which we conclude that the judgment under which plaintiff was denied further compensation should not be reversed.
The judgment appealed from is affirmed at the cost of appellant.
Affirmed.